Title: To Thomas Jefferson from La Rouerie, 26 December 1785
From: La Rouërie, Armand Charles Tuffin, Marquis de (Col. Armand)
To: Jefferson, Thomas


Having affected the interest of the sums due to me by Congress, to pay an Equal sum in paris, I wrote few days ago to Mr. Grant on that subject; as he payed the last year’s interest and those contracts of Congress being drawn on him, I had no doubt but he would pay this year. But he answered me that he had received no order from the board of the treasury of north america. I request your Exellency in the name of the officers interested in that matter, to give to Mr. Grant your orders, accordingly to the engagements of Congress; were that honorable Body not to keap their engagements with us, we would for certain fall in ours, the effect of which would be as disagreable to america as to ourselves. The interest of those contracts is to be payed the first of next month and so on every 1st. day of each year. As for my part I have taken such positive engagement for 1 January next, that should Mr. Grant fail to pay us it would be extremely hurtfull to me.
I have the honor to be with respect and attachement of your Exellency the Mst. hble. odt. st.,

Armand Mqis. de la Rouerie


Au chateau de la Rouerie, par fougeres en Bretagne.

